 



Exhibit 10.8
AMENDMENT TO
LIEN SUBORDINATION AGREEMENT
DATED OCTOBER 8, 2003
AMENDMENT NO. 1 TO LIEN SUBORDINATION AGREEMENT
     AMENDMENT dated as of December 29, 2006 to the Lien Subordination Agreement
dated as of October 8, 2003 (the “Agreement”) among the Companies named therein
(the “Companies” and each a “Company”), Bank of America, N.A. (as successor to
Fleet Capital Corporation), as Agent for the Senior Lenders referred to therein
and The Bank of New York Trust Company, N.A. (as successor to The Bank of New
York), as Trustee on behalf of the Noteholders referred to therein.
W I T N E S S E T H:
     WHEREAS, the Companies are amending the Indenture referred to in the
Agreement to permit additional Future Priority Debt to be incurred, which Debt
will be secured by Liens on the Collateral that will be entitled to the benefits
of the lien subordination evidenced by the Agreement;
     NOW, THEREFORE, the parties hereto agree as follows:
     Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Agreement has the meaning
assigned to such term in the Agreement. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Agreement
shall, after this Amendment becomes effective, refer to the Agreement as amended
hereby.
     Section 2. Amendments to Certain Definitions. The definitions set forth
below shall replace the definitions of such terms contained in the Agreement
prior to the date of this amendment.
     “Agent” shall mean (x) Bank of America, N.A., as agent for the Senior
Lenders under the Fleet Loan Documents and, after the consummation of any
refinancing under the Fleet Loan Documents, the Refinancing Senior Loan
Documents; and (y) each other agent, trustee or representative appointed by the
holders of the Senior Debt under the applicable Senior Loan Documents and this
Agreement.
     “Senior Debt” shall mean all obligations, liabilities and indebtedness of
every nature of any Company from time to time owed to Agent or any Senior Lender
under the Senior Loan Documents, including, without limitation, the principal
amount of all debts, claims and indebtedness, accrued and unpaid interest and
all fees, costs and expenses, whether primary, secondary, direct, contingent,
fixed or otherwise, heretofore, now and from time to time hereafter owing, due
or payable, whether before or after the filing of a Proceeding under the
Bankruptcy Code, together with any interest accruing thereon after the
commencement of a Proceeding, without regard to whether or not such interest is
an allowed claim, and together with any “Product Obligations” under and as
defined in the Senior Loan Agreement. It is expressly acknowledged by the
Trustee that there is no limit to the amount of Senior Debt that may be
outstanding from time to time.
     “Senior Loan Documents” shall mean (x) the Fleet Loan Documents and, after
the consummation of any refinancing of the Senior Debt under the Fleet Loan
Documents, the Refinancing Senior Loan Documents and (y) any financing
documentation pursuant to which Future Priority Debt (as defined in the
Indenture) is issued, as such financing documentation may be amended,
supplemented or otherwise modified from time to time in compliance with this
Agreement. The Agent on behalf of any Future Priority Debt that is issued shall
notify the Companies and the Agent(s) party hereto from time to time when such
Debt is issued; upon receipt of such notification, such Future Priority Debt
will be entitled to the rights of Senior Debt hereunder.
     Section 3. References to Section 4.11(viii) of the Indenture. Each party
hereto, including the Agent, hereby agrees that the Indenture has been modified
such that Section 4.11(viii) imposes no limits on the amount of Senior Debt or
any refinancing thereof, and that such modification has been made with the
approval of the Agent.

 



--------------------------------------------------------------------------------



 



     Section 4. Representations and Warranties. Each Company represents and
warrants that the representations and warranties of the Companies set forth in
Section 5 of the Agreement are true and correct on the date hereof.
     Section 5. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Illinois.
     Section 6. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
     Section 7. Effectiveness. This Amendment shall become effective at the time
that Neenah Foundry Company accepts for purchase a majority in principal amount
of its outstanding 11% Senior Secured Notes due 2010 issued under the Indenture.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 - 2 -

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

              TRUSTEE:
 
            THE BANK OF NEW YORK TRUST COMPANY, N.A., on behalf of Noteholders
 
       
 
  By:   /s/ Roxane Ellwanger
 
       
 
      Name: Roxane Ellwanger
 
      Title: Assistant Vice President

                  COMPANIES:
 
                NFC CASTINGS, INC.
 
                By:   /s/ Gary W. LaChey          
 
      Name:   Gary W. LaChey
 
      Title:   Corporate Vice President - Finance and Chief Financial Officer
 
                NEENAH FOUNDRY COMPANY
 
                By:   /s/ Gary W. LaChey          
 
      Name:   Gary W. LaChey
 
      Title:   Corporate Vice President - Finance and Chief Financial Officer

              DEETER FOUNDRY, INC.     MERCER FORGE CORPORATION     DALTON
CORPORATION     ADVANCED CAST PRODUCTS, INC.     GREGG INDUSTRIES, INC.     CAST
ALLOYS, INC.     NEENAH TRANSPORT, INC.     A & M SPECIALTIES, INC.     BELCHER
CORPORATION     PEERLESS CORPORATION    
DALTON CORPORATION, WARSAW MANUFACTURING FACILITY
   
DALTON CORPORATION, ASHLAND MANUFACTURING FACILITY
   
DALTON CORPORATION, KENDALLVILLE MANUFACTURING FACILITY
   
DALTON CORPORATION, STRYKER MACHINING FACILITY CO.

                  By:   /s/ Gary W. LaChey          
 
      Name:   Gary W. LaChey
 
      Title:   Corporate Vice President - Finance and Chief Financial Officer
 
                AGENT:
 
                BANK OF AMERICA, N.A. (successor to Fleet Capital Corporation),
as Agent for the Senior Lenders
 
                By:   /s/ Brian J. Wright                   Name: Brian J.
Wright         Title: Senior Vice President

 - 3 -

 